Christianson, Ch. J.
(dissenting). Under our statute every conveyance of real estate in this state, by deed, mortgage, or otherwise, unless recorded in the office of the register of deeds of the county where such real property is situated, is “void as against any subsequent purchaser in good faith, and for a valuable consideration, of the same real estate or any part or portion thereof, whose conveyance, whether in the form of a warranty deed or deed of bargain and sale, deed of quitclaim and release, of the form in common use or otherwise, is first duly recorded ; or as against any attachment levied thereon, or any judgment lawfully obtained, at the suit of any party, against the person in whose name the title to such land appears of record, prior to the recording of such conveyance.” Comp. Laws 1913, § 5594. The provision extending the benefit of the recording act to attaching creditors was incorporated into our laws in 1903. See Laws 1903, chap. 152. It was borrowed from Minnesota. See Ildvedsen v. First State Bank, 24 N. D. 233, 139 N. W. 105; Minn. Stat. 1894, § 4180.
At the time of her death, Wilhelmina Kartowitz was the actual and record owner of certain real estate. Upon her death her heir or heirs became the apparent owner or owners of the legal record title, and the public might deal with such heir or heirs in the same manner and with the same effect, so far as the recording acts are concerned, as they might have dealt with the deceased during her lifetime with respect to the same property. 23 R. C. L. p. 249, § 116; Welch v. Ketchum (1892) *48048 Minn. 241, 51 N. W. 113. “Following the record as a guide the-title seems to be in the heir at the moment of the ancestor’s death.” Wade, Notice, § 222. See also 23 R. C. L. p. 249, § 116; Hallett v. Alexander, 50 Colo. 37, 34 L.R.A. (N.S.) 328, 114 Pac. 490, Ann. Cas. 1912B, 1277. And “a purchaser from an heir for valuable consideration and without notice will be protected to the same extent as though he had purchased from the ancestor himself.” Webb, Record of Title, § 184. In other words, for all purposes contemplated by the recording act an heir will be deemed the owner and holder of the record title, and an instrument of conveyance by him will be deemed an instrument properly in the chain of title. I am, therefore, of the opinion that- the attachment levied by the American Surety Company in its action against H. F. Kartowitz falls within the provisions of § 5594, supra. At the time the attachment was levied and notice of levy filed against the real estate involved in this controversy, there was no mortgage of record against the premises. In fact the plaintiff had no mortgage which could be so recorded. There is also a strong probability that there was no consideration for the mortgage, and that it was executed as part of a fraudulent scheme to enable II. F. Kartowitz to prevent the American Surety Company from collecting its claim against him.